Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 1 of 10




        EXHIBIT G
        Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 2 of 10




                                    PHIL KLINKHAR.DT
   5203 Golden Gate Drive   0   Killeen, TX 76549   0   ph ilkl inkliardtpyaboo.com   0   516.718.8971



March 30, 2018

Ms. Hilary L Hoskins
Case Manager
FDIC
1100 Walnut Street
Suite 2100
Kansas City, Missouri 64106
Dear Ms. Hoskins and gentlemen:
Attached are the documents requested in your letter of March 23, 2018,
requesting additional information to complete your non objection to Mrs. Hurry's
purchase of 683.875 common shares of The Bank of Orrick.
Please provide adequate proof of available funds that clearly
states the account owner. Account verification documentation
from the institution (apparently SunTrust) should include
personally identifiable information (e.g. The Hurry Family
Revocable Trust) to determine the source of funds for the
acquisition.

    Attached are documents from Mr. Nummi clarifying the availability of funds to
Mrs. Hurry personally to acquire the 683.875 common shares from the Clarks and
the $1.111Mneeded to fund the proposed equity injection. (See Exhibit A)
Please provide a comprehensive list of Ms. Hurry's associations
and affiliations, as well as the related trust documentation so
we can adequately assess Ms. Hurry's business background,
activities, and affiliations.

    We do not agree with your assumptions. An irrevocable trust's terms cannot
be changed through the beneficiary's influence of the trustee's voting decisions.
Establishing an irrevocable trust establishes extreme privacy as the only people
who can ever be privy to the trust's existence are the original parties. Since other
beneficiaries and co-trustees of these trusts will only agree to share trust
documentation with contingent approval of the purchase of the Bank's shares,
the irrevocable trust agreements are not available.
    With an irrevocable trust, the law sees all properties in the trusts as no longer
belonging to the original owners. An irrevocable trust is the most effective way to
preserve anonymity to avoid public disclosure detailing grantor's assets and
distribution plans. The courts cannot touch or even see the property even upon
       Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 3 of 10




the death of the donors. Since the courts are limited in its review of these
documents, to extend greater authority to your agency seems counterintuitive to
the intent of the irrevocable trusts' purposes. The trustee is required to act in the
best interest of the trust beneficiaries. This duty of loyalty is known as fiduciary
duty, and it places a very high (and legally enforceable) standard of care and
expectations upon the trustee. To submit the trust documents to you is
inconsistent with the trustee's fiduciary duty.
    However, upon contingent non objection to Mrs. Hurry's purchase of Bank
shares, the trusts will provide a list of all investments to the Bank's board of
directors to avoid any possible Regulation 0 or Section 23A or B violations.
Furthermore, Mrs. Hurry will advise the trusts of your concerns over possible
violations of these regulations with related entities.
    Your request appears to be based on merely an inquisitiveness of the terms of
these irrevocable trusts which have no pertinence to her plans to purchase the
Bank's shares personally. The irrevocable trusts earlier identified are not parties
to the acquisition of any Bank shares, Your interpretation that a complete listing
of each relationship to entities not under her control in irrevocable trusts in which
she has identified she is merely a beneficiary appears to overreach your
responsibility to not object to her purchase of Bank shares.
     The trusts in question are neither material nor relevant in that Justine is
willing to step down as trustee to those trusts at the time of acquisition of the
bank stock, and that she lacks the power to have a controlling influence over the
trusts as beneficiary. Therefore, the FDIC lacks the power under 12 USC 18170) to
require her to provide the documentation relating to such trusts. She is certifying
(subject to penalties under federal criminal statutes) that she does not own or
control those trusts.
    If, following her acquisition, the bank makes loans to any of the trusts or
companies over which the trusts have control, the bank will be required to
determine whether the loans are made to Justine or any related interest of hers.
She will agree, as part of the conditions to approval of the change in control, to
provide to the Bank a list of trusts and companies in which she has any financial
interest, even just as a beneficiary, which the Bank can use to identify whether
any such interests would trigger the requirements of Regulation 0 or Sections 23A
or B of the Federal Reserve Act. She will also agree to provide timely updates to
the list.
    In that way, the Bank and the examiners will be able to determine whether
any extension of credit made by the Bank to any company or trust in which
Jutine has any financial interest whatsoever constitutes a violation of Regulation
0 or Sections 23A or B.
       Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 4 of 10




   Attached as Exhibit B is the irrevocable trust's counsel that the FDIC request is
unreasonable and violates the rights to privacy afforded trusts.
    Consequently, this request cannot be met in its entirety.


    In summary, Mrs. Hurry is an experienced financial services company investor.
She has sufficient cash available to fund the purchase and the subsequent equity
injection. She is acquiring a majority interest in a floundering bank and injecting
sufficient capital and committing to direct new business to the Bank to make it
more profitable. She will be a passive investor; she will not be directly involved in
managing the Bank. She will not serve as a member of the board or management.
    This purchase also provides an exit plan for an ailing and weak Chairman and
infuses experienced bankers along with to be determined community leaders to
serve as directors.
   The public notice of the change in control has been published in the Richmond
News, a newspaper of general circulation in Ray County. The Affidavit of
Publication is attached as Exhibit C.
   We appreciate your review of this application based on its merits and not be
denied based on technicalities relating to certain disclosures.
Sincerely,

             61--:ckit   945

C: Jeff Maassens                       David H. Baris
Senior Bank Examiner                   Partner
Missouri Division of Finance           Buckley Sandler LLP
PO Box 716                             1250 24th Street NW, Suite 700
Jefferson City, Missouri 65102         Washington, DC 20037
Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 5 of 10




                       Exhibit A
                     Proof of Funds
          Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 6 of 10




                                    A Professional Association — Founded in 2005


                                                                                   Richard M. Nummi, Esq.
                                                                                   213 49" Avenue North, Suite 100
                                                                                   St. Petersburg, FL 33703
                                                                                   P: (813) 727-3673
                                                                                   F: (813) 435-2210
                                                                                   E: rnummganac.com
Date: 3/29/18

Dear Mssrs. Klinkhardt and Jilovec:

The account referenced in our previous correspondence is a Florida Attorney IOTA Trust Account
established at SunTrust pursuant to Rules promulgated by the Florida Bar and the Florida Supreme Court.
Under the aforementioned Rules, funds belonging to an Attorney's Client may be placed in a special
segregated account subject to audit and oversight by the Florida Bar and/or the Florida Supreme Court. As
Managing Partner, I have sole and exclusiv                  ak:1 account as Ms. Hurry's Attorney. I hereby
certify that my client, Ms. Justine H         Trustee for _aurry
                                                          th-         Family Revocable Trust directed the
deposit of the funds reflected upon our previously provided account statement into the Nummi &
Associates, P.A. Florida Attorney IOTA Trust Account maintained at Suntrust Bank. These funds are
appropriately segregated as required under the aforementioned Rules of the Florida Supreme Court and
while maintained in a bona-fide Attorney Trust Account pursuant to her instructions, are for all intents and
purposes, as our client, under her exclusive direction and control. Should she direct this Firm to transfer
the aforementioned reflected balance, we would immediately comply and wire said funds to an account of
her choice. Our client, Ms. Hurry, has maintained the amounts reflected in our Trust Account to segregate
them from her general commercial banking accounts and for purposes of maintaining ready funding for
ongoing business planning purposes.

Under the Rules promulgated by the Florida Bar and the Florida Supreme Court, and under penalties of
perjury, I am officially certifying as a member of, and under control and oversight of same, that the funds
reflected in the previously provided Nummi & Associates IOTA Trust Account Statement are maintained
on behalf of our client Ms. Justine Hurry, they are unencumbered and are immediately available to her for
a e p upose she so directs.



           Nummi, Esq.
  a ag ng Partner




                     213 49th Avenue North, St. Petersburg, Florida 33703 — 813.727.3673
Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 7 of 10




                         Exhibit B
               Trust's Attorney's Guidance
        Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 8 of 10




                                                                      Eric L. Johnson
       ATE LAW( PLC                                                    PO Box 7563
                                                                     Tempe, AZ 85281
                                                                     Cell: 602.615.1713
                                                                     Fax: 866,635.1940
                                                               ojohnson@arizonajohnson,corn
March 29, 2018

Ms. Hilary L. Hoskins
Case Manager
FDIC
1100 Walnut Street
Suite 2100
Kansas City, MO 64106

      Re:    Disclosure Request of Trust Documents

Dear Ms. Hoskins:

       I represent Justine Hurry in her capacity as Trustee of certain irrevocable trusts
that I created during my representation of the grantor thereof. It is my understanding
that the FDIC is requesting copies of the trust documents that established and govern
such trusts.

      The law regarding trust privacy is well established. Regarding trust privacy,
Uniform Trust Code § 1013 (as amended) (discussing certification of trust) provides:

      "This section . . . is designed to protect the privacy of a trust instrument by
      discouraging requests from persons other than beneficiaries for complete
      copies of the instruments in order to verify a trustee's authority . . . While
      a testamentary trust, because it is created under a will, is a matter of
      public record, an inter vivos trust instrument is private. Such privacy is
      compromised, however, if the trust instrument is distributed to a third
      person."

       I have advised my client not to disclose any trust documentation to third parties
as such a request is unreasonable, violates the provisions of the trust agreement,
violates a key intended purpose of the trust, and violates the intended rights of privacy
afforded any inter vivos irrevocable trust.

                                         Very truly yours,




                                         Eric L. Johnson

cc:    Justine Hurry



      Aviation              I               Tax                                Estate
Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 9 of 10




                        Exhibit C
                 Affidavit of Publication
                   Case 1:18-cv-02435 Document 1-7 Filed 10/24/18 Page 10 of 10




         AFFIDAVIT OF PUBLISHER OF LEGAL NOTICE
                    STATE OF MISSOURI
                      COUNTY OF RAY

                                                                                                               #6724
JoEllen Black, being first duly sworn according to law, on her oath says,                                       Notice of Proposed Acquisi-
she is the publisher-printer of                                                                                 tion and Change in Control
                        RICHMOND NEWS                                                                           Justine Hurry of.Scottsdale,
                                                                                                                Arizona, has provided notice
A daily newspaper, printed and published in the City of Richmond, in the County of                              to the Federal Deposit Corpo-
Ray, the place and county where said publication is located; that it has been
                                                                                                                ration (FDIC) that sheIntends i
                                                                                                                to acquire control iof The
continuously admitted to the post-office as second class matter in the City of                                 Bank of Orrick, Orrick, Mis-
Richmond, the place of its publication; that it has been regularly and consecutively                           souri Any person wishing to
published for a period of three years preceding this date; that it has a list of bona fide                     comment on this application ,
subscribers, voluntarily engaged as such, who have paid or agreed to pay a stated price                        may file:his or bereornments
for a subscription for a definite period of time; and that the notice hereunto annexed                         in writing with the Regional
was published in said paper for I , weeks successively and on the same day each                                Director of the -Federal De- '
week in the volume, numbers and on the dates following:                                                        posit Insurance Corporation
                                                                                                              at its regional office located
                                                                                                              at 1100 Walnut Street, Suite
                   Date:.        fr,hi       /3       , 2018                                                  2100, Kansaspro,p City, Missouri
                                                                                                              i64n91.0108e.
                  Date:                               , 2018                                                  The FDIC Is currently review- -
                   Date:                              , 2018                                                   by interested partiesmmeu  nstst
                                                                                                               be received by the Regional
                   Date:                              , 2018                                                   Director not later than April
                                                                                                              2, 2018 The nonconfidentlaI
                   Date:                              , 2018                                                  portions of the application are
                                                                                                              on file in the regional office 1
                   Date:                              , 2018                                                  and are available for
                                                      , 2018                                                                            pub- 1
                                                                                                              licinspection during regular
                   Date:                                                                                      business hours. Photocopies
                                                      , 2018                                                  of the nonconfidential portion
                   Date:
                   Date:                              , 2018                                                  of the application file will be,
                                                                                                              made available upon request
                   Date:                              , 2018                                                  Date...March 13: 2018
                                                                                                              The Bank of Orr ck
                                                                                                              Orrick, Missoun
Affiant further states that the said Richmond News, Inc., the newspaper in which the                          and
notice hereunto attached was published, has complied with the provisions of Section                            Justine Hurry
493.050 revised statutes of Missouri 1978.                                                                     scottsdale,Alizone_

                                                                                                               Published: Richmond., News
                                                                                                               March 13, 2018, - ,




 Subscribpd and sworn to before me this                                            day of
       U1tV1ix         2018.




                                                         Notary Public, Ray County

                                                         My term expires:               4-28
                                                                            JESSICA CHALINTliE JOHNSON
  Payment received:                                                          Notary Public • Rolm Seal
                                                                               STATE OF MISSOURI
                                                                                    Ray County
                                                                            Commission ENNes: March 14,2020
                                                                            Commission Number 16600193
